DETAILED ACTION
1.	 Based upon the Response After Final Action, the Amendment After Final is persuasive.  Therefore, the previous Final Rejection is withdrawn.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1:
The limitation of “a state observer configured to capture a current state of the physical plant” renders the claim unclear; since it appears that a claimed limitation is broader than the limitation which are supported by the description and drawings.  As broader as understanding by examiner: “a state observer” would be understanding as --a sensor--; “capture” would be understanding as --senses--; and “a current state of the physical plant” would be understanding as --a state of an engine--.  Note: in turn, the state observer must be included sensor to capture (or read) the current state.
The limitation of “an optimizer configured to use a model predictive control (MPC) for controlling the physical plant using at least the actuators” renders the claim unclear; since it appears that a claimed limitation is broader than the limitation which are supported by the description and drawings.  As broad as understanding by examiner: “an optimizer configured to use a model predictive control (MPC)” would be understanding as --a controller-- or --an ECU--.
The limitation of “at least actuators” also renders the claim unclear; since it is not clear that how many actuators would be known as “at least actuators”?
The limitation of “wherein at least one of the plurality of sensor is adapted to robust monitoring of a sensed parameter within a predefined operation zone” renders the claim indefinite; since it appears that a claimed limitation is broader than the limitation which are supported by the description and drawings; the term  “robust” is a relative term with no established meaning in the field under consideration; and what predefined operation zone is to be mentions? 
The limitations of “the MPC (312) comprises at least a first term associated with optimized performance of the physical plant and at least one second term associated with performance of the physical plant within a predefined operation zone for robust monitoring by at least one of the plurality of sensors” renders the claim indefinite; since it is unclear and unsupported by the description; and it further appears that a claimed limitation is broader than the limitation which are supported by the description and drawings; and what “a first term” and “a second term” are? [since the MPC as a design approach does not include any terms; it is rather the cost or objective function which is optimized in MPC that does].

The Applicant(s) is/are required to clarify or to revise the claimed features.

Claim 2: The limitation of “…a weighting value which increase with a distance from the monitoring frequency target” renders the claim indefinite; since it is not clear that what meaning of a distance from the monitoring frequency target?

The Applicant(s) is/are required to clarify or to revise the claimed features.

Claim 3: The limitation of “…a balancing term which increases with a distance from the predefined operation zone” renders the claim indefinite; since it is not clear that what “a monitoring frequency target” is? And what a meaning of a distance from the predefined operation zone?
Similarly, the above rejections would be applied in Claims 9-13 and 20.

The Applicant(s) is/are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 6-10, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stewart et al. (US 2006/0137346).
Regarding claim 1, Stewart et al. teaches configurable controller [controller (80)] for controlling a physical plant [engine (20)] having associated therewith a plurality of actuators [SUMMARY describes two or more actuators are provided] for controlling operation of the physical plant (20) and a plurality of sensors [SUMMARY describes groups of sensors] for observing a plurality of characteristics of the physical plant operations [para. 0039 describes a number of sensors may be provided for monitoring the operation of engine (20)], and further notes Figure 3 which describes the configurable controller (80) comprising: a state observer (82) configured to capture the current state [para. 0054 teaches the State Observer (82) receives a number of inputs “y”] of the physical plant [automotive system (20)]; and an optimizer configured to use a model predictive control [MPC controller (84)] for controlling the physical plant (20) using at least the actuators [para. 0053 teaches the MPC controller (84) provides a number of control outputs “u” to actuators or the like of the engine (20)]; wherein at least one of the plurality of sensor [Figure 2 illustrates plurality of sensors] is adapted to robust monitoring of a sensed parameter within a predefined operation zone (a desired target range) [para. 0054-0056]; and wherein the MPC (84) comprises at least a first term [the variables “u(k)”] associated with optimized performance of the physical plant (20) (para. 0049), and at least one second term [the variable “x(k)”] associated with performance of the physical plant (20) within a predefined operation zone for robust monitoring (para. 0049) [notes Figure 4 which illustrates the plurality of terms (outputs) associated with performance of the engine].  
Regarding claims 6-8, see discussion in claim 1.
Regarding claim 9, as discussed in claim 1, Stewart invention further teaches the present disclosure relates to internal combustion engines and more particularly to engine control systems.
	Regarding claim 10, as discussed in claim 1, Figures 2-4 which describe the MPC controller (84) functions as an operation optimizer and a diagnostics optimizer.
Regarding claims 14-18, see discussion in claim 1, specifically see para. 0054-0056.
	Regarding claim 20, see discussion in claims 1 and 10.

8.	Claims 2-5 and 11-13, as far as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. in view of Bengea et al. (US 2018/0300191 A1).
Regarding claim 2, Stewart et al disclosed claimed invention with the exception of being unclear with respect to a sensor that is operated in accordance with a monitoring frequency target 
Note Figure 5A and 5B, Bengea et al. teaches diagnosis and adaptive control method which includes the step for monitoring the frequency target [step 520, and para. 0063]; and Bengea further mentions the function of MPC includes changing the weights of the objective function terms or changing the goals [para. 0054].
Since the prior art references are both from the same field of endeavor. The purpose disclosed by Bengea et al would have been recognized in the pertinent art of Stewart invention.  
It would have been obvious at the time the invention was made to a person having ordinary in the art to have provided a sensor for monitoring frequency target as taught by Bengea to be modified Hirano system for the purpose of adding a step of changing the weighting value according to the monitoring frequency target so that engine performance and/or operability can be optimized within the evolving constraints imposed by the modified method.
Regarding claim 3, see discussion in claim 2.
Regarding claim 4, as above discussions, notes that the second term is a product of the weighting value and the balancing term would have been well-known in this art.
Regarding claim 5, see rejection in claim 2.
Regarding claims 11-13, see discussion in claims 2-5.

9.	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.  


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
April 28, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747






/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        May 3, 2022